Petition, filed under Rev. Stat., ch. 74, in March, 1841, to recover damages for overflowing the plaintiff's land by the erection of a water gristmill. Upon the hearing in the county court, the writ of ad quoddamnum, as prescribed in the act, was awarded, and the jury assessed damages, and from the judgment thereon the defendant appealed. Upon the trial in the Superior Court it appeared that the defendant's mill had been erected forty or fifty years, so as to raise the presumption of a grant of the privilege as to the land then covered. But, in August, 1840, the defendant raised his dam about 7 inches, which ponded the water so as to overflow more of the plaintiff's land, which is the injury complained of in this suit. The court was of opinion that the suit, having been brought before the expiration of a year from the raising of the dam, was instituted too soon, and directed the jury to find for the defendant. From the judgment the plaintiff appealed to this Court.
There is no express provision of the act that the party grieved shall not sue sooner than a year. We think it could not have been meant, for it would often compel the person injured to give up part of his damages, since he dare not sue before the year ended, and he might not know the precise time of its ending, so as to sue at the exact day. Besides, if we suppose the nuisance to be abated by the (195) party himself, who erected it, before the expiration of a year, all remedy would be taken away upon this construction of the act, which is altogether inadmissible. The provisions in sections 14 and 15 which limit the operation of the verdict and judgment to "one year's damage preceding the filing of the petition" do not restrain a person from suing within a year after the cause of action arose, but restrain the jury from giving damages for more than one year for suit brought, although the injury may be of longer standing. It is in the nature of a statute of limitation, which was indispensable, as applied to the new remedy introduced by the act; for the act of 1715 applied only to actions on the case for the nuisance; and if there had been no restrictive clause of this kind the juries must have gone back to an indefinite period, which would have defeated the whole policy of the act. It is not, indeed, precisely a statute of limitation, to be pleaded and passed on by the jury; for as the proceeding is merely an inquiry of damages on the premises, and the jury has not the aid of the court, no other duty is imposed on them than simply to assess the damages, and, since there could be no plea of this matter for the jury, the act imperatively confines their inquiry to the one year previous — it being the plaintiff's folly to wait longer, and it being the *Page 148 
intent of the Legislature to encourage the building of mills and factories. But to deny an action for a year after an injury is an anomaly in jurisprudence which only express words or a very clear intention of the Legislature would justify the court in holding. On the contrary, the law favors diligence. If it be said that a year might be useful to the estimation of the extent of the injury, the answer is that the plaintiff may judge of that risk, and, further, that there is almost always a (196) lapse of time pending the petition which will make up a full year from the injury done before the jury is called to the premises to make their assessment. When the suit is brought within the year, the damages are necessarily limited to the time the nuisance has existed; and, therefore, the jury should find the time, and confine the damages to it, so that the judgment may be for the actual injury, which it is always the object of the law to redress.
PER CURIAM.                                       Venire de novo.